DISSENTING OPINION OF
JUDD, O.J.
I am obliged to dissent from the decision of my associates. The evidence of defendant himself shows that he, a paid employee of H. Congdon & .Co. (licensed dealers in spirituous liquors, having their place of business in Honolulu), while at *111Hilo, on the island of Hawaii, went about among the Portuguese and others and procured orders for liquors to be sent them by his employers. The method pursued was this: Defendant would ask a' person, A, if he wished say a keg of wine. If A answered yes, defendant asked him to write a letter to Congdon & Co. which A would sign, ordering the wine. If A was unable to write defendant would write the letter for him. The letter was then mailed to Congdon & Co. and it is immaterial to my mind whether it was mailed by A or by the defendant himself. Congdon & Co. in Honolulu would thereupon ship the wine to Hilo directed to A and send the shipping receipt and bill together with others of the same character, in an envelope addressed to one Andrade. Andrade’s connection with the affair was this. He had applied for and obtained of defendant the privilege of distributing the liquor to the consignees. His agency in this respect was communicated to Congdon & Co. who approved of it. And when a lot of liquor arrived at Hilo from' Congdon & Co. Andrade would go to the post office and receive the envelope above mentioned, have some one read the papers for him and he would then take the receipts to the warehouse and receive the liquor and load it on pack horses, three kegs being a load, and deliver it through the district to the customers to whom they were addressed. Andrade received 25c. a keg for his services in delivering the liquor, which the customer paid. He also delivered the bills for the liquor to defendant, who went around, collected the money and receipted the bills under a power of attorney from Congdon & Co.
The manifest intention of the Act of 1888, under which the defendant was charged, was to prevent the use of agencies in the outer districts by liquor dealers licensed for Honolulu, in order to increase their sales. Though unskillfully drawn and containing some useless words, Section 2 makes it unlawful for any licensed peddler, trader or storekeeper, or any book-keeper, clerk or employee of such to forward to any person, any order for the forwarding, sale or purchase of spirituous liquors, with the intent that the same shall be *112forwarded to any person, directly or indirectly to or for the nse of any person other than the one forwarding the order. The exception is, that a person licensed to deal in spirituous liquors may do this. Now, to fit the statute to the facts: The defendant San Tana, who is not himself licensed to deal in spirituous liquors “forwards,” that is, “helps onward” an order for liquor to be supplied by Congdon & Co., with the intent that the same shall be sent and sold' to A for his use and not for the use of defendant. And if the intent of defendant is that the liquor shall be sold, forwarded or furnished to A by Congdon & Co., whether this be accomplished directly, or indirectly through Andrade, it is forbidden by the law and punishable. The law does not forbid the forwarding of such orders for liquors by the licensed dealer himself, but it forbids those who are not so licensed from doing this. Nor does the law forbid any person ordering liquor to be sent direct to himself, the consumer. The whole transaction was under the supervision of the defendant, the attorney in fact of the licensed dealers. He passed upon the character of the proposed customer as to ability to pay for the goods ordered. He earned his salary in this way. Andrade was his servant, and he could displace him from his agency in distributing the liquors, if proven incompetent. Customers were induced to'buy liquors in large quantities at low rates, and this was certainly within the mischiefs to be remedied by the statute.
It appearing to my mind that the employment of defendant and of Andrade by defendant with the consent of Congdon & Co. was an attempt to evade the law, whereas in fact it was violated, I charged the jury to convict him, and am still of opinion that the charge was right.